8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George CHRISTIAN, JR.;  Clyde A. Miles, Petitioners-Appellants,and Marion E. CHRISTIAN, Petitioner,v.Commissioner of the Internal Revenue Service, Respondent-Appellee.
No. 93-1231.
Nos. 88-5234.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 16, 1993.Decided:  October 20, 1993.

Appeal from the United States Tax Court.
George Christian, Jr., Clyde A. Miles, Appellants Pro Se.
Gary R. Allen, Richard Farber, United States Department of Justice, for Appellee.
U.S.T.C.
DISMISSED
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
George Christian, Jr., and Clyde A. Miles filed a joint notice of appeal, attacking the Tax Court's dismissal of their individual petitions for redetermination of issued tax deficiencies.  Because the Tax Court retains jurisdiction over a portion of Christian's petition challenging the deficiency notice, we dismiss the appeal as interlocutory.   See Yaeger v. Commissioner, 801 F.2d 96, 98 (2d Cir. 1986).  Furthermore, in the interest of judicial economy,* we dismiss Miles's appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

DISMISSED


*
 Not only do the claims involve similar issues, but the claims were also presented to the Tax Court in a single evidentiary hearing